TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00689-CR




Donald Raye Brown, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
NO. 2005CR0830, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Donald Raye Brown seeks to appeal from a judgment of conviction for driving while
intoxicated.  The trial court has certified that this is a plea bargain case and Brown has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   November 9, 2005
Do Not Publish